AO 245C (Rev. 09/) Case
                     Amended2:15-cr-00181-JAD-CWH
                             Judgment in a Criminal Case              Document 33 Filed 01/22/21 (NOTE:
                                                                                                   PageIdentify
                                                                                                         1 ofChanges
                                                                                                                7    with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                     __________ District
                                                            District     of __________
                                                                     of Nevada
                                                                            )
              UNITED STATES OF AMERICA
                                                                            )
                                                                                AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                  MARTIN CABRERA-REYES                                      )   Case Number: 2:15-cr-00181-JAD-CWH
                                                                            )   USM Number: 50105-048
Date of Original Judgment:             11/7/2016                            )   Raquel Lazo, AFPD
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney


THE DEFENDANT:
✔ pleaded guilty to count(s)
G                              One of the Information
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G was found guilty on count(s)
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                 Nature of Offense                                                             Offense Ended              Count
18 USC § 286                    Conspiracy to Defraud the Government with Respect to Claims                     7/2013                  1




       The defendant is sentenced as provided in pages 2 through                6         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                       G is G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                                           1/22/2021
                                                                                Date of Imposition of Judgment


                                                                                Signature of Judge
                                                                                      Jennifer A. Dorsey, U.S. District Judge
                                                                                Name and Title of Judge
                                                                                                            1/22/2021
                                                                                Date
                       Case 2:15-cr-00181-JAD-CWH Document 33 Filed 01/22/21 Page 2 of 7
AO 245& (Rev. )   $PHQGHGJudgment in a Criminal Case
                                                                                                           (NOTE: Identify Changes with Asterisks (*))
                       Sheet 4 — Probation
                                                                                                 Judgment—Page          2        of          6
DEFENDANT: MARTIN CABRERA-REYES
CASE NUMBER: 2:15-cr-00181-JAD-CWH
                                                              PROBATION
You are hereby sentenced to probation for a term of:

                                                                    3 YEARS




and must comply with the following VWDQGDUGFRQGLWLRQVPDQGDWRU\FRQGLWLRQVDQGVSHFLDOconditions:

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
      you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
      aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   If WKHSUREDWLRQRIILFHUGHWHUPLQHVWKDW\RXSRVHDULVNWRDQRWKHUSHUVRQ LQFOXGLQJDQRUJDQL]DWLRQ WKHSUREDWLRQRIILFHUPD\
      UHTXLUH\RXWRQRWLI\WKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDOUHFRUGDQG\RXPXVWFRPSO\ZLWKWKDWLQVWUXFWLRQ7KH
      SUREDWLRQRIILFHUPD\FRQWDFWWKHSHUVRQDQGFRQILUPWKDW\RXKDYHQRWLILHGWKHSHUVRQDERXWWKHVSHFLILFULVNVSRVHGE\\RXUFULPLQDO
      UHFRUG
   You must follow the instructions of the probation officer related to the conditions of supervision.
                       Case 2:15-cr-00181-JAD-CWH Document 33 Filed 01/22/21 Page 3 of 7
AO 245& (Rev. )    $PHQGHGJudgment in a Criminal Case                                           (NOTE: Identify Changes with Asterisks (*))
                        Sheet 4A — Probation
                                                                                           Judgment—Page        3         of           6

DEFENDANT: MARTIN CABRERA-REYES
CASE NUMBER: 2:15-cr-00181-JAD-CWH

                                        MANDATORY CONDITIONS OF PROBATION

1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the courtQRWWRH[FHHGWHVWVDQQXDOO\.

       G The      above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4.   You must cooperate in the collection of DNA as directed by the probation officer.
5.   You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
6.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
7.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
8.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                              Date
AO 245C (Rev. 09/) Case
                     Amended2:15-cr-00181-JAD-CWH
                              Judgment in a Criminal Case   Document 33 Filed 01/22/21 Page 4 of 7
                     Sheet 4D — Probation                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                            Judgment—Page        4     of          6
DEFENDANT: MARTIN CABRERA-REYES
CASE NUMBER: 2:15-cr-00181-JAD-CWH

                                   SPECIAL CONDITIONS OF SUPERVISION
  1. Home Confinement with Location Monitoring - You shall be confined to home confinement with location monitoring,
  for the first 8 months of probation and be required to pay 50% of the costs.

  2. Community Service - You shall complete 50 hours of community service, as approved and directed by the
  probation officer.

  3. Debt Obligations - You shall be prohibited from incurring new credit charges, opening additional lines of
  credit, or negotiating or consummating any financial contracts without the approval of the probation officer.

  4. Access to Financial Information - You shall provide the probation officer access to any requested financial
  information, including personal income tax returns, authorization for release of credit information, and any other
  business financial information in which you have a control or interest.

  5. Warrantless Search - You shall submit your person, property, residence, place of business and vehicle under your
  control to a search, conducted by the United States probation officer or any authorized person under the immediate and
  personal supervision of the probation officer, at a reasonable time and in a reasonable manner, based upon reasonable
  suspicion of contraband or evidence of a violation of a condition of supervision; failure to submit to a search may be
  grounds for revocation; the defendant shall inform any other residents that the premises may be subject to a search
  pursuant to this condition.
AO 245C (Rev. 09/   Case
                      Amended2:15-cr-00181-JAD-CWH
                              Judgment in a Criminal Case Document 33 Filed 01/22/21 Page 5 of 7
                      Sheet 5 — Criminal Monetary Penalties                                                        (NOTE: Identify Changes with Asterisks (*))
                                                                                                          Judgment — Page        5      of          6
DEFENDANT: MARTIN CABRERA-REYES
CASE NUMBER: 2:15-cr-00181-JAD-CWH
                                               CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              5HVWLWXWLRQ)LQHAVAA Assessment*JVTA AssessPHQW
TOTALS            $ 100.00                $ 182,818.86                     $                             $                        $


G The determination of restitution is deferred until                        . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

✔ The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
G
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                Total Loss***                        Restitution Ordered                        Priority or Percentage
 Restitution List attached




TOTALS                               $                          0.00          $                          0.00


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

✔
G    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
     ✔ the interest requirement is waived for
     G                                                    G fine        ✔ restitution.
                                                                        G
     G the interest requirement for the           G fine        G restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/) Case
                      Amended2:15-cr-00181-JAD-CWH
                               Judgment in a Criminal Case       Document 33 Filed 01/22/21 Page 6 of 7
                      Sheet 6 — Schedule of Payments                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page      6      of         6
DEFENDANT: MARTIN CABRERA-REYES
CASE NUMBER: 2:15-cr-00181-JAD-CWH

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    ✔ Lump sum payment of $
     G                                 182,918.86         due immediately, balance due

          G not later than                                     , or
          ✔ in accordance with G C,
          G                                    G D,      G     E, or    ✔ F below; or
                                                                        G
B    G Payment to begin immediately (may be combined with              G C,       G D, or G F below); or
C    G Payment in equal                        (e.g., weekly, monthly, quarterly) installments of $                       over a period of
                        (e.g., months or years), to commence                  (e.g., 30 or 60 days) after the date of this judgment; or

D    G Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                       (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    G Payment during the term of supervised release will commence within                   (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F    ✔ Special instructions regarding the payment of criminal monetary penalties:
     G
           Any unpaid balance shall be paid at a monthly rate of not less than 10% of any income earned during incarceration
           and/or gross income while on supervision, subject to adjustment by the Court based upon ability to pay.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




✔ Joint and Several
G
     Case Number
     Defendant and Co-Defendant Names                                              Joint and Several                Corresponding Payee,
     (including defendant number)                    Total Amount                       Amount                          if appropriate.
     Teresa Bustamonte, Case Number
     2:14-CR-00102-JAD                               $182,818.86



G The defendant shall pay the cost of prosecution.
G The defendant shall pay the following court cost(s):
G The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
      Case 2:15-cr-00181-JAD-CWH Document 33 Filed 01/22/21 Page 7 of 7




                              U.S. v. Martin Cabrera-Reyes
                                   2:15-CR-00181-JAD
                                      Restitution List




Internal Revenue Service                       $182,818.86
Attn: RACS/Misc. Stop 6261 (Restitution)
333 West Pershing Avenue
Kansas City, MO 64108

Joint and Several with Teresa Bustamonte, Case Number 2:14-CR-00102-JAD
